Name: Council Regulation (EC) No 1389/95 of 15 June 1995 opening and providing for the administration of Community tariff quotas for certain industrial products (2nd series 1995)
 Type: Regulation
 Subject Matter: chemistry;  electronics and electrical engineering;  industrial structures and policy;  cooperation policy;  tariff policy;  trade
 Date Published: nan

 21 . 6. 95No L 135/2 fEN Official Journal of the European Communities COUNCIL REGULATION (EC) No 1389/95 of 15 June 1995 opening and providing for die administration of Community tariff quotas for certain industrial products (2nd series 1995) THE COUNCIL OF THE EUROPEAN UNION, the products concerned into all Member States until the quotas have been used up ; Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Whereas the decision for the opening of autonomous tariff quotas should be taken by the Community whereas, to ensure the efficiency of a common administration of these quotas, there is no reasonable obstacle to authori ­ zing Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports ; whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly, Having regard to the proposal from the Commission, Whereas production in the Community of certain indus ­ trial products will remain in the course of 1995 unable to meet the specific requirements of the user industries in the Community ; whereas, consequently, Community supplies of products of this type will depend to a conside ­ rable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms ; whereas Community tariff quotas at zero duty should therefore be opened within the limits of appropriate volumes for defined periods taking account of the need not to disturb the markets for such products nor the starting out or development of Community produc ­ tion : HAS ADOPTED THIS REGULATION : Article 1 Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica ­ tion of the rates laid down for the quotas to all imports of The customs duties applicable to imports into the Community of the products listed below shall be suspended during the periods at the levels and within the limits of the Community tariff quotas shown below : Order number CN code Tariccode Description Amount of quota Quota duty % Quota period 09.2885 2905 1 1 00 Methanol (methyl alcohol) 595 000 tonnes 0 1.6  31.12.1995 09.2887 ex 2905 50 10 * 10 2,2,2-trifluoroethanol 168 tonnes 0 1.1  30.6.1995 09.2889 3805 10 90 Sulphate turpentine 1 5 000 tonnes 0 1.7  31.12.1995 09.2891 ex 8473 30 90 * 76 Read/write heads of magne ­ to-resistive technology, whether or not fixed on a carrier arm, capable of recor ­ ding to a density of not less than 169 tracks per mm 70 000 pieces 0 1.7  31.12.1995 21 . 6 . 95 EN Official Journal of the European Communities No L 135/3 Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. Article 3 Where an importer presents a declaration covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arrangements, and the entry is accepted by the customs authorities, the Member State concerned shall, by noti ­ fying the Commission, draw an amount corresponding to its requirements from the appropriate quota volume. Requests for drawings, indicating the date on which the entries were accepted, must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries for release for free circulation, to the extent that the available balance so permits. If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota volume as soon as possible. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated among applicants pro rata. The Commission shall inform the Member States of the drawings made. Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 15 June 1995. For the Council The President Ph. VASSEUR